Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        02-MAY-2022
                                                        10:38 AM
                                                        Dkt. 13 ODAC

                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                  NOEL MADAMBA CONTRACTING LLC,
          Petitioner/Movant/Cross-Respondent/Appellant,

                                vs.

                 RAMON ROMERO and CASSIE ROMERO,
      Respondents/Respondents/Cross-Petitioners/Appellees,

                                and

                     A&B GREEN BUILDING, LLC,
              Respondent/Cross-Respondent/Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; S.P. NO. 12-1-0210)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner/Movant-Cross-Respondent-Appellant Noel
Madamba Contracting LLC’s Application for Writ of Certiorari
filed on March 6, 2022, is rejected.
          DATED:   Honolulu, Hawaiʻi, May 2, 2022.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Sabrina S. McKenna
                               /s/ Michael D. Wilson
                               /s/ Todd W. Eddins